Citation Nr: 1445084	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  06-37 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kilpatrick LTD


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1972, to include service in Thailand during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2010, the Veteran testified before the undersigned during a Travel Board hearing.  A transcript of that hearing has been associated with the claims file.    

In November 2013, the Board denied entitlement to service connection for prostate cancer.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  

In a May 2014 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated.  In May 2014, the Court vacated the Board's decision, and remanded the claim to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the JMR required the Board to provide further reasons and bases for denying the Veteran's claim for service connection based on his assertion that he landed in Vietnam while on his way to and from his service in Thailand.  Since that time, the Veteran has submitted additional information regarding his service in Thailand, which must be addressed first. 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The manual further provides that, if evidence shows that the veteran performed duties along the military base perimeter, ROs should acknowledge herbicide exposure on a facts found or direct basis.  If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, place the memorandum for the record from M21-1MR IV.ii.2.C.10.q in the claims file and send a request for information to JSRRC.  

The Board notes that the Veteran's personnel records do not show duties as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter.  Since the JMR, the Veteran has submitted additional statements, including an affidavit noting that he lived off base for 8 months of his tour.  During that period he waited at the perimeter to be picked up by a rickshaw and taken off base to his living quarters.  He also returned through the perimeter on a daily basis for those 8 months.  He also stated that his work on the flight line was located next to the perimeter.  

Based on this new evidence, the Board finds that the RO should contact the Air Force Historical Research Agency to determine if the Veteran's statements regarding his living off base are credible in the context of the time period and location of duty.  Additionally, the Air Force Historical Research Agency should provide information regarding whether the flight line was located on the perimeter of the U-Tapao base.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Air Force Historical Research Agency to determine the following:

a.)  Serving in U-Tapao at that time, would the Veteran have been permitted to, or was it common practice to, live off base, requiring him to wait at the perimeter on a daily basis?
   
b.)  Was the flight line located on the perimeter of the U-Tapao base?

2.  Thereafter, readjudicate the claim.  If the claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



